Citation Nr: 1118634	
Decision Date: 05/16/11    Archive Date: 05/26/11	

DOCKET NO.  07-22 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for a chronic skin disorder, claimed as dermatophytosis and psoriasis.

2.  Entitlement to service connection for chronic bronchitis.

3.  Entitlement to an initial evaluation in excess of 10 percent for a chronic headache disorder (described as the residual of traumatic brain injury).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to July 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of March and August 2007 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

For reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's claimed skin disorder and chronic bronchitis, as well as the current severity of his service-connected headache disorder.  

In that regard, in a rating decision of March 2007, the RO granted service connection for onychomycosis/athlete's foot.  However, the Veteran has in the past and continues to complained of various skin problems on other parts of his body, specifically, his hands and/or elbows.  In that regard, during the course of VA outpatient treatment in November 2006 (only four months following the Veteran's discharge from service), there was noted the presence of scaling on the Veteran's hands and distal forearms.  Moreover, his genital area showed evidence of discrete macular papular erythematous lesions.  The pertinent diagnosis noted at the time was folliculitis.

Shortly thereafter, during the course of VA outpatient treatment in March 2007, there were noted a number of scaly pink papules on the Veteran's elbows, buttocks, and hands, which were described as "most likely" psoriasis, given the typical distribution of those lesions.  Significantly, following a VA dermatologic examination in May 2007, there was noted the presence not only of "inactive" dermatophytosis, but also psoriasis affecting between one and two percent of the Veteran's total body area.

The Board observes that, at the time of a VA dermatology consultation in late October 2009, there was once again noted the presence of scaly pink papules on the Veteran's elbows, buttocks, and hands, which were once again described as "most likely" mild psoriasis given the typical distribution of the lesions in question.  Moreover, during the course of a hearing before the undersigned Veterans Law Judge in January 2011, the Veteran continued to express complaints of skin problems involving his elbows and hands.  See Transcript, pp. 17-18.  Under the circumstances, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claim for service connection.

Turning to the issue of service connection for bronchitis, the Board notes that, at the time of a service entrance examination in October 2001, the Veteran gave a history of bronchitis in childhood, from which he had reportedly experienced a "full recovery."  However, in November 2003, during the Veteran's period of active military service, he received treatment for what was described at that time as bronchitis.  The Board notes that, on a number of occasions during the Veteran's period of active military service, he complained of a persistent cough and "trouble breathing."  Moreover, he has since complained of continued coughing and difficulty breathing.  Significantly, a review of VA outpatient treatment records dated in October and November 2009 reveals that the Veteran apparently underwent both spirometry and a chest X-ray for evaluation of various respiratory problems.  However, reports of those examinations are not at this time a part of the Veteran's claims folder.  Moreover, January 2011, the Veteran testified that his private primary care physician was "very convinced" that the Veteran's bronchitis was in some way related to his exposure to pollution and smoke during his service in Iraq.  Significantly, records of the Veteran's treatment by his private primary care physician are not at this time a part of his claims folder.  Nor has the Veteran yet been afforded a VA examination for the purpose of determining the exact nature and etiology of his claimed bronchitis.  Such an examination is necessary prior to a final adjudication of the Veteran's claim for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

Finally, turning to the issue of an initial evaluation in excess of 10 percent for service-connected headaches, the Board notes that the Veteran last underwent a VA neurologic examination for compensation purposes in May 2007, almost four years ago.  Since the time of that examination, the Veteran has voiced complaints of headaches which have become progressively more problematic.  More specifically, in January 2011, the Veteran testified that his service-connected headaches had increased not only in frequency, but also in severity, such that he found it necessary to miss his college classes for periods of up to forty-eight hours, and confine himself to a dark room until those headaches passed.  See Transcript, pp. 4, 9, 10, 33.  Under the circumstances, the Board is of the opinion that an additional, more contemporaneous VA neurologic examination would be appropriate prior to a final adjudication of the Veteran's claim for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should contact the Veteran, with a request that he provide the full name and address of the aforementioned primary care physician who has provided treatment for (and, apparently, an opinion regarding the origin of) the Veteran's claimed bronchitis.  Following receipt of that information, the RO/AMC should contact that physician, with a request that he provide copies of the aforementioned opinion, as well as any and all records of treatment of the Veteran for his claimed bronchitis.  The Veteran should be requested to sign the necessary authorization for release of those private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain those records, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to November 2009, the date of the most recent evidence of record, and specifically including the aforementioned VA reports of spirometry and/or chest X-rays conducted around or about October/November 2009, should then be obtained and incorporated in the claims folder.  Once again, the Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

3.  The Veteran should then be afforded additional VA dermatologic and neurologic examinations, as well as an appropriate respiratory/pulmonary examination, in order to more accurately determine the exact nature and etiology of his claimed bronchitis and skin disorder (including dermatophytosis and psoriasis), as well as the current severity of his service-connected chronic headaches.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be advised that failure to report for a scheduled VA examination or examinations without good cause may have an adverse affect on his claims.

As regards the requested examinations, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.

Following completion of the dermatologic examination, the examiner should specifically comment as to whether the Veteran currently suffers from a chronic, clinically-identifiable skin disorder (including dermatophytosis and psoriasis, but excluding onychomycosis/athlete's foot, for which service connection is already in effect), and, if so, whether that skin disorder at least as likely as not had its origin during the Veteran's period of active military service.

Following completion of the respiratory examination, the examiner should specifically comment as to whether the Veteran currently suffers from a chronic, clinically-identifiable respiratory disorder, including bronchitis, and, if so, whether that disorder at least as likely as not had its origin during the Veteran's period of active military service.

Following completion of the neurologic examination, the examiner should specifically comment as to the frequency and severity of the Veteran service-connected headache disorder, to wit, whether the Veteran currently experiences characteristic prostrating attacks, and, if so, the frequency of those attacks over the course of the past several months, to include consideration of whether those attacks have occurred on average once every two months over the past several months, or once a month over the past several months, as opposed to very frequent, completely prostrating and prolonged attacks which are productive of severe economic inadaptability.

A complete rationale must be provided for any opinion offered, and all information and opinions, when obtained, must be made a part of the Veteran's claims folder.  Moreover, the claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  A notation to the effect that this record review has taken place must be included in the examination reports.

4.  The RO/AMC should then readjudicate the Veteran's claims for service connection for a chronic skin disorder (claimed as dermatophytosis and psoriasis) and chronic bronchitis, as well as his claim for an initial evaluation in excess of 10 percent for service-connected chronic headaches.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of a Supplemental Statement of the Case (SSOC) in October 2010.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  _________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2005).



